Hill, C. J.
1. It is the duty of the trial judge to submit to the jury all the issues raised by the pleadings and the evidence. In the present case there was evidence to support the second count of the petition upon which the verdict was based, and, hence, this count was properly-submitted to the jury.
2. It was not negligence per se for a passenger to attempt to alight from a slowly moving street-ear, although he may have been an old and infirm man. Whether his act was so obviously dangerous as to prevent a recovery for an injury received in attempting to alight must be determined by the jury, from all the facts of the case. Sou. Ry. Co. v. Parham, 10 Ga. App. 531 (73 S. E. 763), and cit.
3. No error of law appears, and the evidence supports the verdict.

Judgment affirmed.